Citation Nr: 0535019	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for arthritis of the 
bilateral knees.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for frozen feet residuals, 
now claimed as cold injury residuals of the feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts  (the RO).  

Procedural history

The veteran served on active duty in the United States Marine 
Corps from July 1945 to September 1948 and from October 1950 
to September 1951, with service in Korea during his second 
period of enlistment.

In June 1956, the veteran filed a claim of entitlement to 
service connection for frozen feet residuals.  This claim was 
denied in a September 1956 VA rating action, with notice of 
this decision mailed to the veteran's address on September 
26, 1956.  The veteran did not file an appeal of that 
decision.

In March 2002, the veteran filed to reopen his previously-
denied claim of entitlement to service connection for 
residuals of cold injury to the feet.  He also submitted 
claims of entitlement to service connection for hypertension, 
a skin condition and arthritis of the bilateral knees.  These 
claims were denied in the above-referenced March 2003 rating 
decision.  The veteran initiated an appeal of this decision 
and requested a Decision Review Officer (DRO) hearing.  He 
testified before a DRO at a hearing which was conducted at 
the Boston RO in December 2003.  The transcript of the 
hearing is associated with the veteran's VA claims folder.  
The DRO then issued a statement of the case (SOC) in April 
2004 that continued the denial of his claims.  The veteran's 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in May 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Boston RO in September 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.  At the 
hearing, the veteran's representative moved to advance the 
case on the Board's docket due to the veteran's age, which 
was accordingly granted by the undersigned Veterans Law 
Judge.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (2005).

Additional medical records were associated with the claims 
folder after the April 2004 SOC.  The veteran signed a 
written waiver of initial RO consideration of additionally-
submitted evidence during the September 2005 hearing, and the 
veteran's representative also moved for waiver of initial RO 
consideration at that time.  See the September 2005 hearing 
transcript, page 9.  Therefore, the Board may consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2005). 


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed hypertension.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed skin disability.

3.  The competent medical evidence or record does not 
indicate that arthritis of the bilateral knees currently 
exists.

4.  In September 1956, the RO denied the claim of entitlement 
to service connection for frozen feet residuals.

5.  The evidence associated with the claims folder subsequent 
to the RO's September 1956 rating decision is not new and not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for cold injury residuals of the feet.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Arthritis of the bilateral knees was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  The RO's September 1956 decision denying the claim of 
entitlement to service connection for frozen feet residuals 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

5.  Since the September 1956 rating decision, new and 
material evidence has not been received with respect to the 
veteran's claim of entitlement to service connection for cold 
injury residuals of the feet; therefore, the claim of 
entitlement to service connection for cold injury residuals 
of the feet is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hypertension, a skin condition and arthritis of the knees.  
He also seeks service connection for cold injury residuals of 
the feet.  Implicit in his latter claim is the contention 
that new and material evidence which is sufficient to reopen 
the claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify applies to all four issues on appeal; 
the standard of review and duty to assist apply to all issues 
but the cold injury residuals claim.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts.  

Standard of review

[It should be noted that the standard of review for the final 
issue on appeal, involving the matter of finality and new and 
material evidence, is different than the standard for the 
remaining three issues, discussed immediately below.]

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claims in the 
April 2004 SOC.  Specifically, the April 2004 SOC detailed 
the evidentiary requirements for service connection and also 
addressed the matter of submission of new and material 
evidence.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
December 14, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would make reasonable efforts to help him 
obtain such things as medical records, employment records, or 
records from other Federal agencies.  He was also informed 
that VA would, on his behalf, obtain medical records as long 
as he completed a release form for such.  The veteran was 
asked to "complete and return the attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received.  If you have 
received treatment at a Department of Veterans Affairs (VA) 
facility, furnish the dates and places.  We will obtain the 
reports."  The December 2002 VCAA letter emphasized: "you 
must give us enough information about these records so that 
we can request them from the agency or person who has them.  
It's still your responsibility to support your claim with 
appropriate evidence."

The veteran was also advised in the December 2002 VCAA letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  The letter also noted: "You were 
previously denied service-connected compensation for frozen 
feet and were notified of the decision by letter dated 
9/26/1956.  In order for us to reconsider this issue, you 
must submit new and material evidence to show that the 
condition was incurred in or aggravated by active military 
service."  

The December 2002 VCAA letter then went on to say that: "We 
need evidence showing that the following conditions existed 
from military service to the present time: hypertension, skin 
condition, arthritis."  Moreover, during the September 2005 
hearing there was extensive discussion of possible additional 
evidence which the veteran could submit in support of his 
claims.  See the hearing transcript, page 10.

In addition to the above, in January 2004 the RO sent to the 
veteran another letter, specifically asking for additional 
information on his part.  The letter stated:  "remember, it 
is ultimately your responsibility to provide records not in 
the custody of a federal department or agency."  

Finally, the Board notes that the VCAA letter specifically 
requested the veteran to: "Send any treatment records 
pertinent to your claimed conditions."  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, it is clear that the veteran, who has been ably 
represented by his service organization in this case, is 
fully aware of what is required of him and of VA.  Indeed, as 
noted in the Introduction he submitted additional evidence 
with a waiver of RO consideration.  There does not appear to 
be additional obtainable relevant evidence.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran, which will be 
discussed below.  

The veteran has indicated that he was treated from 1953 to 
1957 at the Chelsea Soldier's Home.  He submitted an unsigned 
release for these records in December 2003.  The RO responded 
with a letter to the veteran in January 2004, referred to 
above, informing him that he must complete a signed release 
in order for VA to obtain the records and requesting him to 
do so.  The veteran did not respond to that request.  The 
veteran again mentioned these records during his September 
2005 Travel Board hearing.  The veteran's representative 
informed the undersigned Veterans Law Judge that he would 
attempt to associate these records with the claims file.  See 
the September 2005 hearing transcript, page 9.  No such 
records were added to the file.  

The Board sees no need to remand this case for such records 
in light of the futile efforts made by the RO and the Board 
to have the veteran submit them.  The veteran has been 
offered numerous opportunities to obtain these records for 
association with the claims folder.  Moreover, there is 
nothing in the record which indicates that such treatment 
records would change the outcome of this case, which as 
discussed below  hinges largely on the matter of events in 
service.  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).    

The Board has given thought to whether an examination and 
medical nexus opinion is necessary with regards to the 
veteran's hypertension, skin disability and arthritis claims.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, as explained below the outcome of these claims 
hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease, referral of these issues for opinions as to 
the etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service, in 
particular hypertension, a skin disability and arthritis 
claimed to have been sustained therein, would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis with respect to the veteran's service 
connection claim.  In the case of the hypertension and the 
skin disability claims the former element is lacking; with 
the arthritis claim both elements are lacking.  Referral of 
this case for a nexus opinion under the circumstances here 
presented would therefore be a useless act.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran presented testimony at a 
personal hearing before a DRO in December 2003 and the 
undersigned Veterans Law Judge at the RO in September 2005.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for arthritis of the 
bilateral knees.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For certain chronic disorders, to include arthritis and 
hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Current disability

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary." See also 38 C.F.R. 
§ 3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court recently affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.



Analysis

The veteran contends that he incurred hypertension, a skin 
disability and arthritis of the bilateral knees while in 
service.  

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

Current disability

With respect to Hickson element (1), current disability, 
there are numerous diagnoses of record of hypertension and 
various skin conditions, such as eczema, acne rosacea and 
actinic keratoses.  Hickson element (1), current disability, 
has therefore been met for the hypertension and skin 
condition claims.

With respect to the claim for arthritis of the bilateral 
knees (1), there is no evidence of record of a current 
diagnosis of arthritis of the bilateral knees.  There is a 
note in records from Acupuncture Services of Randolph in 
February 2002 of "osteoarthritis;" however, it is unsigned 
notation, and does not refer to the knees specifically.  
Thus, it is unclear whether a competent medical professional 
made this assessment, let alone whether this was in regards 
to the knees.  The Board assigns this vague statement no 
weight of probative value.  

Also of record are treatment records from J.T.C., D.P.M, 
dated from August 2002 to September 2005.  J.T.C., a 
podiatrist, referred to "osteoarthritis" in his treatment 
records.  However, this assessment, like that of the 
acupuncturist, was not specific.  Moreover, given his 
specialty, podiatry, it is unlikely that he was referring to 
arthritis of the knees, and even if he were this would be 
beyond his sphere of expertise.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].  The Board similarly assigns no weight of probative 
value to such statements.  

There is, in fact, no competent medical evidence, including 
X-ray evidence, of arthritis of the knees.  There are 
numerous medical treatment records from the VA Medical Center 
(VAMC) in Boston beginning in the late 1980s.  However, not 
once in the almost two decades of treatment does the veteran 
mention symptoms pertaining to the knees.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim for 
arthritis of the bilateral knees; he has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  To the 
extent that the veteran himself contends that arthritis of 
the knees currently exists, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are not competent medical evidence and do not 
serve to establish the existence of a current disability.  

In the absence of any diagnosed arthritis of the bilateral 
knees, service connection may not be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  The 
veteran's claim for entitlement to service connection for 
arthritis of the bilateral knees fails on this basis alone.

In summary, element (1) has been met as to the hypertension 
and the skin condition, but not as to the claimed arthritis.



In-service disease or injury

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that hypertensive disease, a skin disease or 
arthritis existed in service.  The veteran's service medical 
records, including the September 1948 and August 1951 
separation examinations, were completely normal.  

The Board notes that the veteran's representative has 
referred in a number of written arguments to 38 C.F.R. 
§ 3.304 (2005), which concerns the presumption of soundness 
and conditions pre-existing service.  However, there is no 
evidence of a diagnosis of hypertension, skin problems or 
arthritis prior to service.  

The Board also observes at this juncture that the one year 
statutory presumption for arthritis and hypertension found in 
38 C.F.R. §§ 3.307, 3.309 is not for application.  Arthritis 
of the bilateral knees has yet to be diagnosed.  It appears 
from VA medical treatment records that hypertension was 
initially diagnosed in the early 1990s, decades after 
service.

With respect to in-service injury, the Board will initially 
discuss the combat presumption.      

After having carefully reviewed the record, the Board has 
concluded that the combat presumption should attach.  The 
veteran's MOS was machine gun crewman and his DD214 confirms 
his presence in Korea during the Korean Conflict, which at 
least may suggest some exposure to combat.  However, the 
record indicates that the veteran is not in receipt of any 
rewards or medals indicative of combat status, though he 
claims to have received "four campaign stars" in service.  
See the September 2005 hearing transcript, page 5.  Even 
setting aside this obvious inaccuracy, the veteran has been 
exceedingly vague concerning his combat exposure.  Indeed, he 
has indicated merely that he spent one night in a foxhole in 
the rain in March 1951.  Under these circumstances, the Board 
believes that the combat presumption is not for application 
in this case.  

The record does not support the conclusion that any in-
service injury occurred.  
The veteran argues that anxiety from the service led to his 
hypertension; however, there is no indication from the 
service medical records of a nervous breakdown or other 
psychiatric "injury" that could support this theory.  
Indeed, the present medical records appear to be devoid of 
reference to any anxiety problem, either in the past or 
currently.  With respect to the veteran's skin claim, he 
argues that weather conditions in service were an "injury" 
to the skin.  See the December 2003 hearing transcript, page 
6.  However, there is no indication from the veteran's 
service medical records that the veteran ever suffered a 
weather-related skin injury in service.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  
Significantly, there is no mention of an in-service anxiety 
and weather injuries by the veteran until he filed his 
initial claim of entitlement to VA benefits for hypertension 
and a skin condition in March 2002, over five decades after 
he left military service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

The lack of any reference to an anxiety or weather injuries, 
as well as no evidence of hypertension or skin symptoms for 
almost five decades after service, and the filing of the 
claim for service connection over 50 years after service, is 
itself evidence which tends to show that no anxiety or 
weather injury was sustained in service or that any anxiety 
or weather injury, if any, did not result in any disability.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].  

In short, the Board places greater weight of probative value 
on the negative service medical records and post-service 
medical records than it does on the veteran's recent 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Because the record as a 
whole clearly demonstrates that the veteran never mentioned 
an anxiety or weather injury in service until he brought up 
the subject in connection with his claim for VA benefits 
approximately 50 years after his separation from service, the 
Board finds his recent statements concerning such injuries to 
be lacking probative value.  Accordingly, Hickson element (2) 
has not been met for the hypertension and skin disability 
claims, and they fail on this basis alone.

With respect to the claim for arthritis of the bilateral 
knees, the veteran contends that the "injury" was a result 
of spending an entire night in a rainy foxhole in March 1951 
in Korea.  See the December 2003 hearing transcript, page 3.  
The Board wishes to make it clear that it does not 
necessarily dispute that the veteran spent the night in a 
foxhole in Korea.  However, the evidence of record, as a 
whole, does not support the veteran's contention that he 
sustained any injury thereby.  The veteran has presented 
absolutely no evidence to support his theory that spending 
one night in the rain was in any was harmful.  Hickson 
element (2) has therefore not been met, and the arthritis 
claim fails on this basis also.

Medical nexus

With respect to Hickson element (3), medical nexus, the 
competent medical evidence indicates that no nexus exists 
between currently diagnosed hypertension or skin problems and 
the veteran's service.  It is clear that in the absence of an 
in-service diagnosis or injury of hypertension or skin 
problems, a medical nexus would be an impossibility.    

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between 
hypertension and his skin problems and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  Any such statements offered in support of 
the veteran's claims do not constitute competent medical 
evidence and cannot be accepted by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of hypertension or skin problems 
in service or for decades thereafter.  Supporting medical 
evidence is required.  See Voerth, supra. [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed hypertension and skin problems are not related to 
his military service.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the hypertension 
and skin claims also fail on that basis.

With respect to the claim for arthritis of the bilateral 
knees, it is clear that in the absence of both an in-service 
injury or diagnosis of arthritis and a current diagnosis of 
such, a medical nexus would be an impossibility.  Indeed, 
there is no such medical nexus opinion in the record.

As has been noted above, the veteran has been accorded ample 
opportunity to furnish evidence in support of his claim, and 
he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002).


Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for hypertension, 
a skin disability and arthritis of the bilateral knees.  
Hickson elements (2) and (3) have not been met with respect 
to the hypertension and skin claims, and all three elements 
have not been met with respect to the arthritis claim.  The 
benefits sought on appeal are accordingly denied. 

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for frozen feet residuals, 
now claimed as cold injury residuals of the feet. 

Relevant law and regulations

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in March 2002, this claim will 
be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 272 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case a September 1956 RO decision.

The "old" evidence

At the time of the September 1956 RO decision, the evidence 
included the veteran's service medical records, which 
detailed no complaints as to a frostbite injury in service.  
There is of record a March 1951 notation of hyperhydrosis of 
the feet; however, the veteran's August 1951 foot examination 
was normal, and no indication of frostbite was made at that 
time or anywhere else in the service medical records.  As 
discussed above, the veteran's service records are not 
indicative of combat status.

Also of record in September 1956 was a July 1956 lay 
statement from W.H. indicating that the veteran had problems 
with his feet in service.  

As was noted in the Introduction, the veteran's claim for 
"frozen feet residuals" was denied by the Board in 
September 1956.  The RO's denial was based on lack of a 
current disability, an in-service disease or injury, and 
medical nexus opinion.
The veteran was informed of that decision; he did not appeal.

The veteran filed a claim to reopen his claim for cold injury 
residuals in March 2002, which was denied in a March 2003 
decision by the RO.  The veteran filed a timely appeal to the 
March 2003 decision.

Additional evidence received since the September 1956 RO 
decision will be referred to below.

Analysis

The September 1956 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  As explained above, the 
veteran's claim for service connection for cold injury 
residuals of the feet may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted (i.e. 
after September 1956) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's has current cold injury 
residuals of the feet related to an in-service injury.

The additional evidence received since the September 1956 RO 
decision consists of VA outpatient treatment records, which 
mainly discuss unrelated ailments.  Also submitted were 
records from J.T.C., D.P.M., dated from August 2002 to 
September 2005, which show treatment for onychauxic toenails, 
keratotic lesions, and peripheral vascular disease.

The veteran also testified during two personal hearings in 
December 2003 and September 2005 that he was forced to remain 
in a foxhole overnight, which he feels led to his current 
cold injury residuals.  See the December 2003 hearing 
transcript, page 3, and the September 2005 hearing 
transcript, page 6.

The Board notes that most of the evidence submitted after the 
September 1956 RO decision reflects that the veteran's own 
contentions that he currently has cold injury residuals of 
the feet that are related to service.  These are essentially 
reiterations of similar contentions raised previously to the 
effect that his cold injury residuals stem from an injury 
during military service.  As such, these statements are not 
new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

With respect to materiality, it is now well established that 
laypersons without medical training, such as the veteran, are 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu, supra.  
In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

The diagnosis of a current disability, peripheral vascular 
disease, by J.C.T. can be considered "new," as it has not 
previously been before decision-makers and is not cumulative 
or redundant.  This evidence, however, is not "material" 
because it does not relate to all of the unestablished facts 
necessary to establish the claim, specifically in-service 
disease or injury and medical nexus for the claim.  
See Evans, supra.  The additionally submitted evidence thus 
does not raise a reasonable possibility of substantiating the 
claim on the merits.  See 38 C.F.R. § 3.156 (2005).  In the 
absence of such evidence, the veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].  

Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
frozen feet residuals is unsuccessful.  The recently 
submitted evidence addresses only one of the three elements 
required for service connection, a current disability.  [The 
Board is assuming, under Justus, that peripheral vascular 
disease is conceivably a cold injury residual, 
notwithstanding the veteran's history of smoking and 
diabetes].  The remaining two elements are lacking; see 
Boyer.  

The additionally submitted evidence is therefore not new and 
material.  The claim of service connection for frozen feet 
residuals is accordingly not reopened, and the benefit sought 
on appeal remains denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for arthritis of the 
bilateral knees is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for frozen feet 
residuals is not reopened.  The benefit sought on appeal 
remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


